Citation Nr: 0117565	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a chronic bee sting 
allergy.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel




INTRODUCTION

The appellant had active military service from July 1972 to 
February 1973, with additional service in the Ohio Army 
National Guard from February 1982 to December 1998.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH.  
In March 2000, the appellant testified before a Hearing 
Officer at the RO.  In April 2001, the appellant testified 
from the RO at a video conference hearing before the 
undersigned Member of the Board, seated in Washington, D.C.  

The Board notes that the issues of entitlement to service 
connection for ankle and foot disabilities were addressed in 
the statement of the case but neither of these issues was 
addressed in the veteran's substantive appeal.  Moreover, in 
a conference prior to the hearing before the undersigned, the 
veteran indicated that his appeal was limited to the bee 
sting allergy issue.  The Board will limit its consideration 
accordingly.  


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.  

2. The appellant's chronic bee sting allergy originated 
during active duty for training.







CONCLUSION OF LAW

Chronic allergy to bee stings was incurred during active duty 
for training.  38 U.S.C.A. §§ 101(24), 1110 (West 1991 & 
Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303, 3.304, 3.380 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
RO's most recent consideration of the veteran's claim, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

I.  Factual Background

Medical records from the veteran's reserve service as well as 
records from St. Charles Emergency Center, reflect that in 
August 1991, while the veteran was serving on active duty for 
training, he was treated for a reaction to a bee sting.  At 
that time, the appellant was noted to have suffered a rash 
and itching.  Furthermore, it was noted that it had been 
necessary for the veteran to use a bee sting kit, in 
particular, application of an Epipen auto-injector.  A 
Wright-Patterson Air Force Base emergency room (ER) record 
reflects a follow-up examination two days later.  It was 
reported that the appellant had had problems with breathing 
and his throat had swelled up.  The appellant was 
subsequently referred to an allergist for a follow-up 
examination, but there is no record that the consultation 
ever took place.  Subsequently, in September 1996, the 
appellant again suffered a bee sting and was treated with 
Benadryl.  

In April 1999, the appellant underwent a medical examination 
for VA purposes in response to his claims for service 
connection for ankle and foot disorders.  No information 
pertaining to his claimed bee sting allergy was recorded.  In 
November 1999, the appellant submitted a copy of a page from 
Cecil Textbook of Medicine, associated with insect sting 
allergies.  

At his personal hearing in March 2000, the appellant reported 
that he had been stung on numerous occasions by bees, wasps, 
etc., but had never suffered a severe reaction like he had in 
1991.  In addition, the appellant reported that he had also 
suffered an allergic reaction to a bee sting in 1997, when he 
had been outside his house gardening.  At the hearing, the 
appellant submitted a statement from his sister, attesting to 
the fact that she had not known the appellant to have 
suffered allergic reactions to bee stings prior to 1991.  

During his video conference hearing in April 2001, the 
appellant reported that he had not undergone any treatment 
for his bee allergy problem, and that he was a prisoner in 
his house during certain times of the year because he was 
afraid of going outside and being stung.  

II.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
active duty for training.  38 U.S.C.A. §§ 101(24), 1110; 
38 C.F.R. § 3.303.  

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence of the allergy 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  However, seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals.  The determination 
as to service incurrence or aggravation must be made on the 
whole evidentiary showing.  38 C.F.R. § 3.380.  

Review of the medical evidence reflects that the appellant 
first manifested an allergic reaction to a bee sting in 1991, 
when he was serving on active duty for training.  There is a 
second documented allergic episode in 1996, with the veteran 
contending that he was again treated in 1997 after being 
stung while at home.  At his personal hearing, the veteran 
reported having suffered severe reactions to bee stings on 
three occasions and that he carried Benadryl with him at all 
times.  He stated that he never suffered such a reaction to 
bee stings prior to 1991, and he submitted a statement from 
his sister attesting to that fact.  In the Board's opinion, 
the evidence supportive of the veteran's claim of the onset 
of a chronic bee sting allergy in service is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is warranted for this disability.  VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99.
  

ORDER

Service connection for a chronic bee sting allergy is 
granted.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

